      Case 2:19-cv-01233-WSS-MPK Document 46 Filed 03/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


HASSAN MARTIN,

                       Plaintiff,                           Civil Action No. 2:19-cv-1233

       v.                                                   Hon. William S. Stickman IV

FAYETTE COUNTY PRISON and WARDEN
JEFFREY A. MYERS,

                       Defendants.


                                       ORDER OF COURT

       Pro se Plaintiff Hassan Martin (“Martin”), an inmate currently confined at SCI Fayette,

brings this action pursuant to 42 U.S.C. § 1983 against the Fayette County Prison (“FCP”) and

Warden Jeffrey Myers (“Myers”). According to Martin, during his confinement at the FCP, his

due process and Eighth Amendment rights were violated in an excessive force incident and by

the conditions of his solitary confinement. (ECF No. 8). Martin has ignored Magistrate Judge

Maureen P. Kelly’s orders directing he file a pre-trial statement and he has failed to respond to a

Show Cause Order. (ECF Nos. 31 and 40). On February 2, 2021, Magistrate Judge Kelly issued

a Report and Recommendation in which, after considering and weighing the Poulis1 factors, she

recommended the dismissal of the case with prejudice due to Martin’s failure to prosecute. (ECF

No. 42). The parties were provided the opportunity to file objections by February 24, 2020.

       No objections were filed.       Therefore, the Court hereby ADOPTS Magistrate Judge

Kelly’s Report and Recommendation as its Opinion.



1
  In Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984), the United States
Court of Appeals for the Third Circuit set forth a six-factor balancing test to guide a district court
in determining whether a case should be dismissed for failure to prosecute.
                                                  1
     Case 2:19-cv-01233-WSS-MPK Document 46 Filed 03/02/21 Page 2 of 2




      AND NOW, this 2nd day of March 2021, IT IS HEREBY ORDERED that this case is

DISMISSED WITH PREJUDICE for failure to prosecute. The Clerk of Court is directed to

mark this case CLOSED.


                                             BY THE COURT:


                                             s/ William S. Stickman IV
                                             WILLIAM S. STICKMAN IV
                                             UNITED STATES DISTRICT JUDGE




                                         2
